El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
Nos corresponde determinar si la compañía fiadora Newport Bonding and Surety Co. “llevó al acusado ante el tribunal”, según lo dispuesto por la Regla 227(a) de Proce-dimiento Criminal, 34 L.P.R.A. Ap. II, cuando dicha enti-dad se limitó a localizar al acusado e informar al tribunal que éste se encontraba confinado fuera de Puerto Rico.
Por las razones que se discuten a continuación, resolve-mos en la negativa.
*257I
El 24 de abril de 1996 el Tribunal de Primera Instancia, Sala de Comerío (TPI), expidió una orden de arresto contra el Sr. Eduardo Colón Rodríguez (el acusado) por haber in-cumplido con una orden emitida por dicho foro el 14 de junio de 1995.(1) Tras ser arrestado, al acusado se le im-puso una fianza de cinco mil dólares, la cual fue prestada por la compañía de fianzas Newport Bonding & Surety Co. (Newport). Posteriormente, el acusado fue citado a compa-recer para la celebración de la vista sobre desacato, que se llevaría a cabo el 12 de junio de 1996. Sin embargo, éste no compareció a la referida vista, por lo que el TPI emitió una orden mediante la cual citaba a Newport para que expli-cara los motivos de la incomparecencia del acusado y mos-trara causa por la cual no se debía confiscar la fianza.
Tras varios trámites procesales, la vista de confiscación de fianza se celebró casi dos años después de emitida dicha orden.(2) En esa ocasión, Newport informó al tribunal que había localizado al acusado fuera de Puerto Rico, pero que las autoridades se negaban a extraditarlo. Así pues, el TPI trasfirió la vista para el 24 de junio de 1998, para que la compañía fiadora produjera evidencia de que el acusado efectivamente estaba bajo la custodia de las autoridades correspondientes en Estados Unidos y para hacer gestiones con la parte perjudicada en el caso. Sin embargo, Newport no compareció a la vista pautada, por lo que el tribunal ordenó la confiscación de la fianza y dictó sentencia en esa fecha, la cual se notificó el 17 de agosto de 1998.(3)
*258Así las cosas, el 21 de agosto de 1998 Newport presentó ante el TPI una Moción para Solicitar el Relevo del Fiador, en la cual reiteró que el acusado había sido localizado en Estados Unidos por uno de sus agentes —el Sr. Felipe Rosario— y que estando prisionero en la ciudad de Lancaster, Pennsylvania,(4) lo que procedía era que el Gobierno de Puerto Rico realizara los trámites para extraditarlo, ya que ellos estaban impedidos de forzar la comparecencia fí-sica del acusado ante el tribunal. La compañía de fianzas alegó, además, que conforme a lo resuelto por este Tribunal en Pueblo v. Cía. de Fianzas de P.R., 139 D.P.R. 206 (1995), al localizar al acusado, notificar de su paradero y realizar las gestiones ante el Departamento de Justicia para su ex-tradición, había cumplido con "llevarlo ante el tribunal”.(5) En consecuencia, solicitó al TPI que, según lo dispuesto por la Regla 227(a) de Procedimiento Criminal, supra, dejara sin efecto la sentencia confiscatoria de fianza.
El TPI denegó la moción presentada por Newport me-diante Resolución de 11 de junio de 1999. El foro primario señaló que Pueblo v. Cía. de Fianzas de P.R., supra, era distinguible del caso de autos, ya que en aquella ocasión el acusado estaba confinado en una institución penal en Puerto Rico. También expresó que ampliar lo resuelto en esa opinión para incluir a un confinado de otra jurisdicción sería concederle un remedio a la fiadora por el mero hecho de que el acusado había sido encarcelado allí, y que la norma mayoritaria era la de no reconocer ese remedio.(6)
*259Inconforme, Newport recurrió al Tribunal de Circuito de Apelaciones (TCA), foro que revocó la resolución del TPI y dejó sin efecto la sentencia confiscatoria de la fianza. El TCA determinó que la compañía de fianzas realmente “pro-dujo” al acusado ante el tribunal, toda vez que realizó ges-tiones efectivas dentro y fuera de Puerto Rico para locali-zar al acusado, y gestionó ante el Departamento de Justicia la extradición de éste. Es decir, el TCA extendió la doctrina de Pueblo v. Cía. de Fianzas de P.R., supra, a la situación de marras.
Insatisfecho con ese curso decisorio, el Procurador General comparece ante nos y aduce como único señala-miento de error que:
Erró el Honorable Tribunal de Circuito de Apelaciones, Cir-cuito Regional V, al sostener que la información provista por la compañía fiadora recurrida sobre el supuesto paradero del acusado fuera de Puerto Rico equivale a cumplir con el requi-sito de producir a éste ante la presencia del Tribunal, lo cual justificaba la exoneración del pago de la fianza prestada.
Mediante Resolución de 11 de febrero de 2000, expedi-mos el auto de certiorari solicitado. Examinados los alega-tos sometidos por las partes, resolvemos.
hH h-1
 En Puerto Rico, la fianza es un derecho de rango constitucional —Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1— íntimamente ligado a la presunción de inocencia. Pueblo v. Martínez Hernández, 158 D.P.R. 388 (2003). Ello es así toda vez que sería un contrasentido mantener encar-celada a una persona que se considera inocente, cuya cul-pabilidad corresponde al Ministerio Público probar, y que *260eventualmente puede ser exonerada. íd., pág. 394.(7) Por consiguiente, en nuestra jurisdicción —distinto a la federal— no se puede legislar para autorizar la detención pre-ventiva sin derecho a fianza. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1992, Vol. II, Sec. 17.4, pág. 472.(8)
El referido derecho se implementa en nuestro ordenamiento mediante el contrato de fianza. Este, en esencia, es un acuerdo entre el fiador y el Estado mediante el cual aquél se compromete a garantizar la comparecencia del acusado durante todo el procedimiento criminal seguido en su contra. Pueblo v. Martínez Hernández, supra, pág. 394; Pueblo v. Newport Bonding & Surety Co., 145 D.P.R. 546 (1998); Pueblo v. Félix Avilés, 128 D.P.R. 468 (1991). Específicamente, el propósito fundamental de la fianza penal es garantizar la comparecencia del acusado a las órdenes, citaciones y procedimientos del tribunal, incluyendo la vista preliminar (en casos pertinentes) y el pronunciamiento y ejecución de la sentencia. Regla 219 de Procedimiento Criminal, 34 L.P.R.A. Ap. II; Pueblo v. Soto Ortiz, 151 D.P.R. 619 (2000); Pueblo v. Cía. de Fianzas de P.R., supra; Pueblo v. Félix Avilés, supra; O.E. Resumil de Sanfilippo, Derecho Procesal Penal, Orford, Equity Publishing Co., 1990, T. I, Sec. 6.22, págs. 146-149. Conforme a dicho objetivo, hemos resuelto que la responsabilidad del fiador no se limita a la mera prestación de la fianza, sino que éste estará obligado a tomar parte activa en todo el proceso penal para estar al tanto del paradero del imputado de delito y asegurar su sumisión al proceso criminal *261pendiente. Pueblo v. Martínez Hernández, supra, pág. 395; Pueblo v. Félix Avilés, supra. En consecuencia, la incompa-recencia del acusado a alguna de las instancias del proceso sin que medie razonable justificación, constituye causa su-ficiente para que se decrete la confiscación de la fianza a favor del Estado. Pueblo v. Martínez Hernández, supra; Pueblo v. Newport Bonding & Surety Co., supra.
Por su parte, la Regia 227 de Procedimiento Criminal,(9) supra, prescribe el procedimiento que ha de se-*262guirse ante el incumplimiento de las condiciones de la fianza. Ésta dispone que, en caso de que el imputado no compareciese, el tribunal emitirá una orden mediante la cual le conceda la oportunidad al fiador para que muestre causa por la cual no se deba confiscar la fianza acordada. Pueblo v. Martínez Hernández, supra, pág. 396; Pueblo v. Newport Bonding & Surety Co., supra, pág. 557. De no me-diar una explicación satisfactoria para el incumplimiento, el tribunal procederá a dictar una sentencia sumaria contra el fiador y confiscará el importe de la fianza. íd. La sentencia en cuestión advendrá firme y ejecutoria pasados cuarenta días de haberse dictado. No obstante, si dentro de ese período de cuarenta días el fiador llevara al acusado ante la presencia del tribunal, éste dejará sin efecto la sen-tencia dictada. Id.; Pueblo v. Cía. de Fianzas de P.R., supra, pág. 211. Transcurrido ese período, el tribunal podrá, a su discreción, dejar sin efecto el dictamen confiscatorio antes de su ejecución si mediaran las circunstancias si-guientes: (1) el fiador produjo al acusado ante el tribunal y así se hace constar; (2) la solicitud para que se deje sin efecto la sentencia confiscatoria fue presentada dentro de un término razonable que nunca excederá de seis meses a partir de haberse registrado la sentencia u orden.
De otra parte, la Regla 225 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece la manera en que se producirá la entrega del acusado al tribunal, disponiendo que
[c]on el objeto de llevar a cabo la entrega del acusado, los fiadores podrán en cualquier momento antes de haber sido finalmente exonerados, y en cualquier lugar dentro del territo-rio del Estado Libre Asociado de Puerto Rico, arrestarlo ellos mismos, o facultar para ello, por medio de una autorización escrita al dorso de la copia certificada de la fianza, a cualquier persona que tenga la edad y discreción suficientes. (Énfasis suplido.)
Sobre este particular, en Pueblo v. Cía. de Fianzas de *263P.R., supra, resolvimos que cuando un acusado está confi-nado por delitos distintos a los originalmente imputados, se entenderá que el fiador llevó al acusado ante el tribunal si informa el paradero del acusado y diligencia la corres-pondiente orden de arresto en la institución penal de que se trate. íd., pág. 215. A partir de allí, el superintendente de la institución penal queda habilitado para llevar al acu-sado a comparecer ante el tribunal inferior para la conti-nuación del proceso en su contra. íd., pág. 216. En esa ocasión fundamentamos lo resuelto en que, al estar el fiado preso en una cárcel de Puerto Rico, las autoridades locales podían gestionar fácilmente la comparecencia del acusado ante el tribunal. íd.
En el caso de autos, sin embargo, la situación de hechos difiere en algo sustancial: el acusado está recluido en una institución carcelaria en Estados Unidos continentales; no en un presidio dentro de nuestra jurisdicción. En conse-cuencia, debemos resolver si esta importante circunstancia requiere que distingamos la situación de autos de la de Pueblo v. Cía. de Fianzas de P.R., supra. Veamos.
f-H hH hH
En este caso, Newport no cuestiona, como cuestión de derecho, el que se le haya confiscado la fianza ante la in-comparecencia del acusado a la vista de desacato. La con-tención de Newport es que, a pesar de ello, según lo re-suelto en Pueblo v. Cía. de Fianzas de P.R., supra, procede dejar sin efecto la sentencia de confiscación de fianza toda vez que “llevó al acusado ante el tribunal” al notificar al TPI dentro del término de cuarenta días dispuesto por la Regla 227(a), supra, que éste se encontraba recluido en un presidio de la ciudad de Lancaster y que realizó las gestio-nes necesarias para que se diligenciara su arresto.
Por el contrario, el Ministerio Público arguye que la si-tuación de Pueblo v. Cía. de Fianzas de P.R., supra, es dis-*264tinguible de la que ahora nos ocupa. Aduce, en síntesis, que en dicho caso el imputado estaba apresado dentro de los límites territoriales de Puerto Rico, por lo que nuestros tribunales tenían jurisdicción para requerir fácilmente la presencia física del imputado y continuar los procedimientos. Sin embargo, el Ministerio Público señala que tal accesibilidad no se encuentra presente en el caso de autos, toda vez que para que el Estado pueda procesar al acusado es necesario iniciar un procedimiento de extradición. Tiene razón el Ministerio Público.
En primer lugar, la Regla 225 de Procedimiento Criminal, supra, dispone las dos maneras en que la parte fiadora entregará al fiado ante el tribunal, a saber: (1) arrestándolo ellos mismos, o (2) “facultando para ello, por medio de una autorización escrita al dorso de la copia certificada de la fianza, a cualquier persona que tenga la edad y discreción suficientes”. No obstante, como resaltáramos en la sección anterior(10) la citada Regla 225 claramente establece que las gestiones requeridas pueden realizarse en “cualquier lugar del territorio del Estado Libre Asociado de Puerto Rico”. Por lo tanto, es forzoso concluir que la opción de facultar para el arresto en una jurisdicción fuera de Puerto Rico no está incluida por la Regla 225, supra, como una de las formas que tiene el fiador de “llevar” al fiado ante el tribunal.
Por otro lado, distinto a Pueblo v. Cía. de Fianzas de P.R., supra, el hecho de que Newport le indicara al tribunal del paradero del acusado en nada resuelve el problema de que éste no se encuentra disponible para responder ante los tribunales de Puerto Rico. En el citado caso expresamos que al localizar la fiadora al acusado y gestionar las órdenes de arresto, “el superintendente de la institución penal quedó facultado para llevar al acusado a comparecer ante el tribunal de instancia para la continuación
*265de los procedimientos en su contra”. Pueblo v. Cía. de Fianzas de P.R., supra, pág. 214. Ello no ocurre en este caso; aquí, las gestiones realizadas por Newport solamente dan lugar a que se inicie un proceso de extradición. Peor aún, dicho proceso genera una serie de gastos que requieren el desembolso de fondos del erario, por lo que resolver según lo intimado por Newport tendría el efecto adicional de en-riquecer a los fiadores por la labor de extradición que rea-lizó el propio Estado. (11) Ello, obviamente, es radicalmente contrario al interés público.
Además de estos importantes fundamentos legales y de política pública, una cuestión de hecho adicional hace im-perativo que distingamos la situación de autos de la de Pueblo v. Cía. de Fianzas de PR., supra. El contrato de fianza Núm. 25214 suscrito por Newport y el Estado el 1 de mayo de 1996 dispone que la fiadora
... responde de que el susodicho acusado comparecerá a con-testar el citado cargo ante cualquier tribunal en que se estu-viere sustanciando y de que en todo tiempo estará pronto a acatar las órdenes y providencias del Tribunal, y que compa-recerá a la vista preeliminar, hasta el pronunciamiento de la sentencia en los casos apropiados, y si hiere declarado culpable, y si dejare de estar y pasar por cualquiera de estas condi-ciones, la FIADORA se obliga a pagar al “ESTADO LIBRE ASOCIADO DE PUERTO RICO” la cantidad de $5,000.00 DOLARES.(12)
De la anterior disposición surge palmariamente que el proceso de extradición que la fiadora pretende que el Departamento de Justicia lleve a cabo para traer de regreso al acusado no es una obligación que haya asumido el Estado al momento de otorgar el contrato de fianza. Cuando un acusado queda libre bajo fianza, la custodia del acusado pasa a manos del fiador, lo que supone, a su vez, un deber fundamental de éste de entregar el acusado al *266tribunal cuando dicho foro requiera su presencia. (13) Como consecuencia, esta obligación presupone un alto grado de diligencia por parte del fiador, quien debe evitar que el acu-sado abandone injustificadamente la jurisdicción de Puerto Rico; si ello acontece, debe desplegar todos sus recursos para encontrarlo y devolverlo a la custodia del tribunal. Si la fiadora hubiese sido diligente, como cabe esperar de una corporación que se dedica lucrativamente a ese negocio, probablemente el acusado o no se hubiese escapado o, sim-plemente, hubiese sido localizado y arrestado antes de que cometiera nuevos delitos en otra jurisdicción.
Por lo tanto, concluimos que no abusó de su discreción el TPI al determinar que la fiadora Newport no llevó al acu-sado ante el tribunal. En consecuencia, procede mantener en efecto la sentencia confiscatoria de fianza a favor del Estado. Se revoca la sentencia recurrida.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez disintió con una opinión escrita. El Juez Asociado Señor Rebollo López no intervino.
— O —

(1) Surge del expediente que el acusado fue hallado culpable en otra causa que se llevaba en su contra. Éste acudió ante el Tribunal de Primera Instancia (TPI) para el acto de lectura de sentencia, pero abandonó los predios del tribunal antes de ser sentenciado a diez años de prisión. El TPI concluyó que el acusado se escapó con el propósito de eludir su responsabilidad con el tribunal. Véase Apéndice, págs. 40-41.


(2) La vista se celebró el 22 de abril de 1998. Véase Apéndice, pág. 38.


(3) Véase Apéndice, pág. 60.


(4) A pesar de que el TPI expresa en su Resolución de 24 de junio de 1998 que el acusado se encontraba en Nueva York, la dirección informada por Newport Bonding & Surety Co. (Newport) como el paradero de éste —528 Pershing Ave., Lancaster— corresponde al estado de Pennsylvania. Véase Apéndice, pág. 58.


(5) En el citado caso, este Tribunal resolvió, en síntesis, que cuando el acusado se encuentra encarcelado por otros delitos en Puerto Rico, las gestiones del fiador de informar al tribunal su paradero y diligenciar la orden de arresto en la institución penal dentro de los cuarenta días posteriores a la notificación de la sentencia de confiscación de la fianza tienen el efecto de “llevar al acusado a la presencia del tribunal”. Pueblo v. Cía. de Fianzas de P.R., 139 D.P.R. 206, 215 (1995).


(6) La norma mayoritaria en las jurisdicciones estatales de Estados Unidos es-tablece que la encarcelación del acusado en otra jurisdicción no constituye una causa *259válida para dejar sin efecto la confiscación de la fianza. Véase L.R. Russ, Bail: Effect on Surety’s Liability under Bail Bond Principal’s Incarceration in other Jurisdiction, 33 ALR4th 663.


(7) Desde luego, si el acusado no presta la fianza impuesta, éste puede ser objeto de detención preventiva antes del juicio sin que ello implique violación constitucional. Véase E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1992, Vol. II, Sec. 17.1, págs. 451-452.


(8) Dentro del contexto de la Regla 218 de Procedimiento Criminal de Puerto Rico, 34 L.P.R.A. Ap. II, se puede regular la fianza y hasta imponer condiciones adicionales a ésta para la libertad en espera del juicio; lo que no se puede es eliminarla. Chiesa Aponte, op. cit, Sec. 17.4, pág. 472.


(9) Dicha regla establece, en lo pertinente:
“REGLA 227. FIANZA; PROCEDIMIENTO PARA SU CONFISCACIÓN; INCUM-PLIMIENTO DE CONDICIONES; DETENCIÓN
“(a) Fianza; confiscación. Si el acusado dejare de cumplir cualquiera de las con-diciones de la fianza, el tribunal al que correspondiere conocer del delito ordenará a los fiadores o al depositante que muestren causa por la cual no deba confiscarse la fianza o el depósito. La orden se notificará personalmente o se remitirá por correo certificado a la dirección que se le conociere a los fiadores o a sus representantes, agentes o apoderados o al depositante. En los casos en que el fiador tenga un apode-rado, agente o representante, la debida notificación a este último surtirá los mismos efectos que si se hiciera al fiador.
“Si los fiadores o el depositante explicaren satisfactoriamente el incumplimiento en que se funda la orden, el tribunal podrá dejarla sin efecto bajo las condiciones que estimare justas.
“De no mediar explicación satisfactoria para tal incumplimiento, el tribunal procederá a dictar sentencia sumaria contra los fiadores o el depositante confiscando el importe de la fianza o depósito pero la misma no será firme y ejecutoria hasta cuarenta (40) días después de haberse notificado. Si dentro de ese período los fiado-res llevaren al acusado a presencia del tribunal, éste dejará sin efecto dicha sentencia.
“Transcurrido el período antes prescrito y en ausencia de muerte, enfermedad física o mental del fiado sobrevenida antes de la fecha en que sea dictada la senten-cia ordenando la confiscación de la fianza, el fiador responderá con su fianza por la incomparecencia del acusado al tribunal.
“Convertida en firme y ejecutoria una sentencia confiscando la fianza o el depó-sito, el secretario del tribunal, sin necesidad de ulterior requerimiento, remitirá in-mediatamente copia certificada de dicha sentencia al Secretario de Justicia para que proceda a la ejecución de la misma de acuerdo a la Regla 51 de Procedimiento Civil para el Tribunal General de Justicia, Ap. Ill del Título 32, e igualmente remitirá al Secretario de Hacienda el depósito en su poder.
“Disponiéndose, que el tribunal a su discreción podrá dejar sin efecto la senten-cia de confiscación en cualquier momento anterior a la ejecución de dicha sentencia, siempre que medien las siguientes circunstancias:
“(1) Que los fiadores hayan producido al acusado ante el tribunal.
“(2) Que el tribunal constate a su satisfacción el hecho anterior.
“La solicitud para que se deje sin efecto la sentencia se hará mediante moción la cual se presentará dentro de un término razonable pero en ningún caso después de transcurridos seis (6) meses de haberse registrado la sentencia u orden. Una moción a tales fines no afectará la finalidad de una sentencia, ni suspenderá sus efectos.”


(10) Véase el acápite II, de esta opinión, pág. 242.


(11) Pueblo v. Cía. de Fianzas de P.R., supra, pág. 221.


(12) Apéndice, págs. 85-87.


(13) Pueblo v. Cía. de Fianzas de P.R., supra, pág. 218.